                                                                                                                                    Exhibit
10
 
 
Dated 29th June 2007


CHINA CHANCE ENTERPRISES LIMITED
(as Vendor)

and



WISDOM PLUS LIMITED
 (as Purchaser)


SALE AND PURCHASE AGREEMENT


relating to the share capital of
 
(1)  SINOPAC SUCCESS LIMITED (“Sinopac”) and
 
(2)  JUNE SUCCESS LIMITED (“June”)
 
 
1

--------------------------------------------------------------------------------


 
THIS AGREEMENT is made the 29th day of June 2007


BETWEEN


CHINA CHANCE ENTERPRISES LIMITED, a company incorporated in British Virgin
Islands (CI: 579210) with limited liability and having its registered office at
Akara Bldg., 24 De Castro Street, Wickhams Cay I, Road Town, Tortola, British
Virgin Islands ( the “Vendor”)


AND


WISDOM PLUS LIMITED, a company incorporated in British Virgin Islands (CI:
1043564) with limited liability and having its registered office at Sea Meadow
House, Blackburne Highway (PO Box 116), Road Town, Tortola, British Virgin
Islands (the "Purchaser")
 
WHEREAS


1.
Sinopac is a company incorporated in British Virgin Islands having its
registered office at Palm Grove House, PO Box 438, Road Town, Tortola, British
Virgin Islands and with an authorised share capital of 50,000 no par value
Shares of a single class.



2.
June is a company incorporated in British Virgin Islands having its registered
office at Palm Grove House, PO Box 438, Road Town, Tortola, British Virgin
Islands and with an authorised share capital of 50,000 no par value Shares of a
single class.



3.
The Vendor legally and beneficially owns 100% of the issued and fully paid
shares of both Sinopac and June (collectively as the “Selling Companies”)



4.
The Selling Companies totally beneficially own 40% of the issued and fully paid
share capital of General Business Network Holdings Limited and each of them has
no other subsidiary.



5.
The Vendor has agreed to sell 100% of Sinopac’s outstanding registered (the
“Sinopac Shares”) and June’s outstanding registered shares (the “June Shares”)
and the Purchaser has agreed to purchase the Shares upon the terms set out in
this Agreement.

 
NOW IT IS AGREED:
 
1.           INTERPRETATION


1.1  
In this Agreement, including the Introduction and the Schedules, unless the
context otherwise requires, the following terms shall have the following
meanings:

 
 
"Business Day"
a day (other than a Saturday or a Sunday) on which banks are generally open for
business in Hong Kong;



 
“Closing”
The term defined in Clause 3;



 
“Sinopac”
Sinopac Success Limited, details of which are set out in Schedule 1;

 
2

--------------------------------------------------------------------------------


 
            “June”
June Success Limited, details of which are set out in Schedule 2;



            "Selling Companies"
Collectively refers to Sinopac and June;



            "Hong Kong"
the Hong Kong Special Administrative Region of the PRC;



            “Taxation”
liability to any form of taxation (including, taxes, withholding taxes, duties,
imposts, levies, rates or any other amounts payable to any revenue, customs or
similar authorities in any part of the world) whenever and wherever created and
including an amount equal to any deprivation of any relief from taxation and all
costs, interest, penalties, charges and expenses incurred in connection with
such taxation of failure to pay such taxation;



 
“US”
United States of America



            “USD”
US Dollar, the currency of US

 
1.2  
In this Agreement, unless the context otherwise requires, any reference to a
"Clause" or a "Schedule" or an "Appendix" is a reference to a clause, a schedule
or an appendix of this Agreement and, unless otherwise indicated, includes all
the sub-clauses of that clause.



1.3  
In this Agreement, words importing the singular include the plural and vice
versa, words importing gender or the neuter include both genders and the neuter
and references to persons include bodies corporate or unincorporate.



1.4  
The headings and the table of contents in this Agreement are for convenience
only and shall not affect its interpretation.



1.5  
References herein to statutory provisions shall be construed as references to
those provisions as respectively amended or re-enacted (whether before or after
the date hereof) from time to time and shall include any provision of which they
are re-enactments (whether with or without modification) and any subordinate
legislation made under provisions.

 
2.           SALE AND PURCHASE


2.1  
Subject to the terms and conditions stated herein, Vendor shall sell, assign,
transfer and deliver to Purchaser on the Closing Date, and Purchaser shall
purchase and acquire from Vendor on the Closing Date, all of the Sinopac Shares
and June Shares.  The purchase price to be paid by the Purchaser on the Closing
Date for the Sinopac Shares is as follows for the transfer of the Shares,
payable in accordance with Clause 3.1(b) hereof.



Shares of Selling Compnany
Consideration
For Sinopac Shares
USD 1,000,000
For June Shares
USD 1,000,000



Sinopac Shares and June Shares shall be free from all rights of pre-emption,
options, liens, claims, equities, charges, encumbrances or third-party rights of
any nature and with all dividends, benefits and other rights now or hereafter
becoming attached or accruing thereto as from the date of this Agreement.
 
3

--------------------------------------------------------------------------------


 
3.           CLOSING DATE; EFFECTIVE DATE


3.1  
The Vendor shall deliver to the Purchaser certain documents on the Closing (the
“Closing Date”) at Unit A, 5th Floor, Goldlion Holdings Centre, 13-15 Yuen Shun
Circuit, Siu Lek Yuen, Shatin, N.T., Hong Kong at which time all of the
following business shall be transacted:



(a)  
the Vendor shall deliver to the Purchaser:



(i)  
duly passed and signed copies of the resolutions of the Vendor and the Selling
Companies;



(ii)  
instruments of transfer and bought and sold notes in respect of Sinopac Shares
and June Shares duly executed by the Vendor in favour of the Purchaser;



(iii)  
all relevant share certificates in respect of Sinopac Shares and June Shares;
and



(iv)  
(if applicable) certified true copies of any power of attorney or other
authority pursuant to which this Agreement and any document referred to above
may have been executed and such other documents as the Purchaser may require to
give good title to the Shares and to enable the Purchaser or such party as it
nominates to be registered as the holders thereof.



(b)  
the Purchaser shall deliver to the Vendor the Consideration for the transfer of
the Sinopac Shares and June Shares of the Selling Companies in the following
schedule (or as soon thereafter as practicable) :



Due Date
Amount
June 30, 2007
US Dollar One Hundred Thousand (USD 100,000)
Dec 31, 2007
US Dollar One Million and Nine Hundred Thousand (USD 1,900,000)

 
For the avoidance of doubt, the Purchaser has the option to deliver shares of
common stock issued by any Pink Sheet companies or OTCBB companies in lieu of
the consideration set forth above.  The amount of share certificates shall be
agreed by both parties in a separate agreement.


3.2  
If the Vendor on the one hand or the Purchaser on the other shall be unable to
comply with any of their respective obligations under Clause 3 on or before the
date fixed for Closing the party not in default may:



(a)  
defer Closing to a date not more than 90 days after the said date (and so that
the provisions of this sub-paragraph (a) shall apply to Closing as so deferred);
or



(b)  
proceed to Closing so far as practicable



 
without prejudice, in each case, to that party's rights (whether under this
Agreement generally or under this Clause) to the extent that the other party
shall not have complied with their obligations thereunder.

 
4

--------------------------------------------------------------------------------


 
3.3
The Closing of the sale and purchase of the Shares shall occur on the completion
of Clause 3.1 (a) and the Purchaser deliver the USD 100,000 as mentioned in
Clause 3.1 (b) or the additional requirements of any Rules under the U.S.
Securities and Exchange Act of 1934, as amended (the “Exchange Act”).



3.4
Notwithstanding the actual Closing Date, the Vendor and Purchaser mutually agree
that the effective date of the sale and purchase of the Shares, for all tax and
accounting purposes, shall be the signing date of this Agreement (the “Effective
Date”).

 
4.           ADDITIONAL AGREEMENTS


4.1
Notwithstanding the Closing Date, Vendor and Purchaser agree that commencing on
the Effective Date, the Purchaser shall have the sole and exclusive right to
supervise and manage the business operations of the Selling Companies, including
but not limiting to the collection of revenues and payment of expenses and
accrued liabilities, and shall have the sole and exclusive financial benefit, if
any, and economic risk, if any, of those operations.  From and after the
Effective Date, Vendor shall have no interest whatsoever in the business
operations of the Selling Companies, and Purchaser agrees to indemnify, defend
and hold harmless the Vendor from any liability with respect thereto.

 
5.           REPRESENTATION AND WARRANTY OF PURCHASER


5.1
Purchaser hereby represents and warrants to Vendor that the Purchaser is
acquiring the Shares for its own account for the purpose of investment and not
with a view to, or for sale in connection with, any distribution of such Shares,
nor with any present intention of distributing or selling such Shares, except
insofar as such Shares are included in a public offering registered pursuant to
the Securities Act of 1933, as amended, or the disposition thereof is exempt
from such registration.  Purchaser understands that the Shares have not been
registered under U.S. securities laws and that such Shares are being offered and
sold to Purchaser pursuant to a claimed exemption from the registration
requirements of such laws.

 
6.   GENERAL


6.1
Each party shall at all times keep confidential and not directly or indirectly
make or allow any disclosure or use to be made of any information in its
possession relating to any other party or to the existence or subject matter of
this Agreement, except to the extent required by law or with the consent of the
relevant party (which consent shall not be unreasonably withheld).



6.2
Each party shall bear its own legal and professional fees, costs and expenses
incurred in connection with this Agreement.



6.3
Any stamp duty payable on the sale and purchase of the Shares shall be borne by
the Purchaser absolutely.



6.4
Time shall be of the essence of this Agreement.

 
5

--------------------------------------------------------------------------------


 
6.5
This Agreement shall be binding on and shall ensure for the benefit of the
successors and assigns of the parties hereto but shall not be capable of being
assigned by either party without the prior written consent of the other.



6.6
This Agreement, and the documents referred to in it, constitute the entire
agreement, and supersedes any previous agreement, between the parties in
relation to the subject matter of this Agreement.



6.7
All provisions of this Agreement shall so far as they are capable of being
performed or observed continue in full force and effect notwithstanding Closing
except in respect of those matters then already performed.



6.8
No delay or failure by a party to exercise or enforce (in whole or in part) any
right provided by this Agreement or by law shall operate as a release or waiver,
or in any way limit that party's ability to further exercise or enforce that, or
any other, right.  A waiver of any breach of any provision of this Agreement
shall not be effective, or implied, unless that waiver is in writing and is
signed by the party against whom that waiver is claimed.



6.9
Each party shall at its own cost, execute and do all acts, documents and
things (reasonably within its powers) as may reasonably be required by any other
party so as to vest beneficial and registered unencumbered ownership of the
Shares in the Purchaser and otherwise to implement the terms of this Agreement
whether before or after Closing.



6.10
No amendment to this Agreement will be effective unless it is in writing and
signed by all the parties.  No consent or approval to be given pursuant to this
Agreement will be effective unless it is in writing and signed by the relevant
party.



6.11
The parties acknowledge and agree that in the event of a default by any party in
the performance of their respective obligations under this Agreement, the
non-defaulting party shall have the right to obtain specific performance of the
defaulting party's obligations.  Such remedy to be in addition to any other
remedies provided under this Agreement or at law.



6.12
On termination of this Agreement, each party's rights and obligations will
immediately cease provided that such termination shall not affect any accrued
rights and obligations of the parties which are expressed to relate to any
period following termination nor shall it effects any accrued rights and
obligations of the parties as at the date of termination.

 
7.           GOVERNING LAW


7.1
This Agreement is governed by and shall be construed in accordance with the laws
of Hong Kong, and the parties hereto hereby submit to the non­-exclusive
jurisdiction of the Courts of Hong Kong in connection herewith but this
Agreement may be enforced in any court of competent jurisdiction.





[intentionally left blank]
 
6

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
COMPANY


Company Name                                                 : SINOPAC SUCCESS
LIMITED


C.I. Numbe                                                       : 1035534


Place of Incorporation                                        : British Virgin
Islands


Date of Incorporation                                         : July 4, 2006


Authorised Share Capital                                    : 50,000 no par
value shares of a single class


Registered and beneficial Shareholders                : 100% China Chance
Enterprises Limited
 
SCHEDULE 2

 
COMPANY


Company Name                                                 : JUNE SUCCESS
LIMITED


C.I. Number                                                      : 1035530
 
Place of Incorporation                                        : British Virgin
Islands


Date of Incorporation                                         : July 4, 2006


Authorised Share Capital                                    : 50,000 no par
value shares of a single class


Registered and beneficial Shareholders               : 100% China Chance
Enterprises Limited
 
7

--------------------------------------------------------------------------------


 
EXECUTION PAGE


SIGNED for and on behalf of
 

CHINA CHANCE ENTERPRISES LIMITED
 

 
in the presence of:                                                          
 
/s/ C.M. Chan                                                             
C.M. Chan                                                                    
Chief Executive Officer   
 
SIGNED for and on behalf of
 

WISDOM PLUS
LIMITED                                                                           
 
in the presence
of:                                                                           
 
/s/ Kjell Tornquist                                                          
Kjell Tornquist                                                               
Chief Executive Officer              
 
 
8

--------------------------------------------------------------------------------


 